DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 6/16/2021 is acknowledged. Claims 1, 7-10, and 16 are amended.
The previous 112 rejection is withdrawn in view of the above amendment.
Claims 1-5, 7-10, 12-14 and 16-21 are allowed.
Allowable Subject Matter
Claims 1-5, 7-10, 12-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As stated in the office action 3/23/2021, the closest prior art is Hartmann et al. (US 2009/0147253), Stern et al. (US 2002/0144895).
Hartmann et al. discloses a microfluidic device having a substrate, two conduits (CC7 and CC8) allowing an insertion of two electrodes (EW1 and EW2, fig. 1).
Stern et al. teaches two indents for two electrodes (104, 106) extending thereto (fig. 1).
None of the references discloses the claimed microfluidic device having two electrodes with an end of a first electrode of the two electrodes extending into an indent opposite to a first conduit and an end of a second electrode of the two electrodes remaining within the fluid flow path. Further search did not reveal more pertinent art or suggestion of obviousness.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726